Citation Nr: 0026620	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-11 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
unipolar depression with psychophysiological factors 
affecting physical condition.







ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND


The veteran had active duty from October 1974 to March 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Boise, Idaho, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

The record indicates that the veteran has withdrawn his grant 
of power of attorney from his previous representative, and is 
representing himself in his current appeal.  In an April 1999 
letter, the veteran requested that he be provided with copies 
of the reports of his two most recent VA examinations.  There 
is further indication that the veteran requested that he be 
provided a copy of his vocational rehabilitation folder.  The 
veteran was notified by a letter from the RO in May 1999 that 
they were in receipt of his requests and would reply within a 
few weeks.  In a March 2000 letter, the veteran states that 
he never received the requested records, and there is no 
indication in the claims folder of a final response to the 
veteran's request.  As the veteran is acting as his own 
representative, the Board notes that in order to protect his 
right to due process, he must be afforded an opportunity to 
examine the evidence so that he may prepare argument in his 
appeal.  Therefore, the Board finds that the RO should either 
provide the veteran with copies of the records he has 
requested, and provide him an opportunity to examine his 
entire claims folder if he so wishes.  

The veteran requested a hearing before a hearing officer at 
the RO in letters dated April 1997 and May 1997.  There is no 
indication that the RO has acted on this request.  In order 
to provide the veteran due process of law, the RO must 
schedule the veteran for his requested hearing.  

The record indicates that there is a vocational 
rehabilitation folder for the veteran that is separate from 
his current claims folder.  The Board notes that this folder 
may contain information that is relevant to his current 
claim.  Therefore, the RO should obtain the veteran's 
vocational rehabilitation folder and associate it with the 
claims folder.  

The veteran raised the issue of entitlement to service 
connection for a disability manifested by loss of balance in 
an October 1998 statement.  The RO has not acted upon this 
claim.  However, the veteran's current service connected 
psychiatric disability includes psychophysiological factors 
that affect his physical condition.  It is unclear from the 
record whether or not loss of balance is included in the 
veteran's service connected disability, or whether it 
constitutes a separate disability in which the etiology is 
physical.  As this issue is inextricably intertwined with the 
veteran's claim for an increased evaluation, these claims 
must both be remanded for consideration together by the RO.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

The record indicates that the veteran's most recent VA 
psychiatric examination was conducted nearly three years ago 
in December 1997.  The diagnoses included a borderline 
personality disorder.  The Board notes that service 
connection is not in effect for the veteran's personality 
disorder, but that past rating decisions have evaluated it as 
30 percent disabling.  However, the December 1997 examiner 
did not attempt to differentiate between the veteran's 
symptomatology that is the result of his service connected 
unipolar depression with psychophysiological factors, and the 
symptomatology that is the result of his nonservice connected 
personality disorder.  The veteran's score on the Global 
Assessment of Functioning (GAF) scale also does not attempt 
to make this distinction.  Finally, the most recent VA 
examination did not address the veteran's claim of loss of 
balance, and whether or not this claimed disability is the 
result of the service connected psychiatric disability.  
Therefore, the Board finds that the veteran should be 
scheduled for an additional VA examination.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service 
connected unipolar depression with 
psychophysiological factors affecting 
physical condition since December 1995.  
All records pertaining to treatment for a 
disability manifested by loss of balance 
since 1976 should also be identified.  
After securing the necessary release, the 
RO should obtain these records and 
associate them with the claims folder.

2.  The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation 
folder and associate it with the claims 
folder.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his service connected 
unipolar depression with 
psychophysiological factors affecting 
physical condition.  All indicated tests 
and studies should be conducted.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The veteran's 
score on the GAF scale should be noted, 
and the definition of this score should 
be provided.  After the examination has 
been completed and the medical records 
have been reviewed, the examiner should 
attempt to express the following 
opinions: 1) What portion of the 
veteran's symptomatology is attributable 
to his service connected unipolar 
depression with psychophysiological 
factors affecting physical condition, and 
what portion is due to his nonservice 
connected personality disorder?  Please 
identify the symptoms that are associated 
with each disability.  A GAF score based 
solely on the veteran's service connected 
disability should be indicated and the 
definition of this score should be 
included.  If after his best effort the 
examiner is unable to differentiate 
between the symptomatology due to the 
service connected and nonservice 
disabilities, this should be indicated in 
the examination report.  2) Is it as 
likely as not that the veteran's 
complaints of loss of balance are 
associated with his service connected 
unipolar depression with 
psychophysiological factors affecting 
physical condition, or is it more likely 
the result of a separate physical 
disability?  If needed, any physical 
examinations or tests that are necessary 
to answer this question should be 
scheduled.  

4.  The RO should schedule a hearing 
before a hearing officer at that RO.  

5.  The issue of entitlement to service 
connection for a disability manifested by 
loss of balance should be fully developed 
and adjudicated by the RO.  If the 
decision is unfavorable to the veteran, 
he should be provided with his appellate 
rights and afforded an opportunity to 
initiate an appeal of this decision.  

6.  The RO should provide the veteran 
with copies of all of the records he has 
requested, including the VA examination 
reports and his vocational rehabilitation 
folder.  The RO should also contact the 
veteran and inquire as to whether or not 
he would like to be scheduled for an 
opportunity to review his entire claims 
folder.  

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




